Citation Nr: 1749013	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-18 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypothyroidism and sleep apnea. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected hypothyroidism, sleep apnea, or asthma.

3.  Entitlement to service connection for pulmonary embolus, to include as secondary to service-connected hypothyroidism, sleep apnea, or asthma.

4.  Entitlement to service connection for deep vein thrombosis (DVT) of the bilateral lower extremities, to include as secondary to service-connected hypothyroidism and sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1973 to June 1993. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran appealed this rating action to the Board. 

In November 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic record. .

In February 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The requested development has been completed and the matters have returned to the Board for further appellate consideration.  

Other than the issue of entitlement to service connection for diabetes mellitus, the issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record demonstrates that type II diabetes mellitus did not have its onset during military service, was not diagnosed within one year of service discharge, is not otherwise related to service, and was not caused or aggravated by the service-connected hypothyroidism and sleep apnea. 


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and is not caused or aggravated by the service-connected connected hypothyroidism and sleep apnea.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In a July 2010 letter, the RO informed the Veteran of notice necessary regarding the service connection claim decided herein.  The claim was then readjudicated in a July 2015 Supplemental Statement of the Case (SSOC).  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VA's duty to notify has been satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available post-service treatment records been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examination for the claim decided herein in 2010.  The Board finds that the VA examination conducted and opinion obtained in this case is adequate, as it is predicated on a thorough examination of the Veteran and considers all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claim, including a supporting explanation.  The examiner expressly stated that he reviewed the record in conjunction with the examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, there must be compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In a February 2015 remand, the Board directed the AOJ to obtain a VA examination and opinion that addressed the direct and secondary service connection components of the claim.  A VA nurse practitioner (NP) provided the requested examination and opinion in June 2015.  The June 2015 NP stated that she had reviewed the entire claims file, referenced the evidence of record, and provided an adequate opinion on which to base a decision on the claim for service connection for diabetes mellitus on all theories.  Accordingly, the Board finds that there has been substantial compliance with the Board's February 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2014.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim for service connection for diabetes mellitus, to include on a secondary basis decided herein.

II. Merits Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

At the 2014 Board hearing, the Veteran asserts that his diabetes mellitus had its onset during service or, in the alternative, has been caused or aggravated by his service-connected hypothyroidism and/or sleep apnea.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), 3.304.  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In addition, service connection for certain chronic diseases, including type II diabetes mellitus, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having reviewed the evidence of record, the Board finds that the preponderance of the evidence of record is against the claim for service connection for type II diabetes mellitus on both direct and secondary bases, and the claim will be denied.

As to both direct and secondary service connection, there is a current disability as type II diabetes mellitus has been diagnosed in VA and private treatment records and in the June 2015 VA examination.  See 38 C.F.R. §§ 3.303, 3.310.  

Regarding direct service connection for a chronic disability based on a presumptive basis, the Board finds that type II diabetes mellitus was not established during service or manifested to a compensable degree within one year of service discharge.  See 38 C.F.R. §§ 3.307, 3.309(a).  Notably, and according to the June 2015 VA NP, a review of the Veteran's service treatment records contained normal glucose readings of 93 and 86 in 1988 and March of 1993, respectively.  Accordingly, service connection on a presumptive basis for diabetes mellitus, type 2, is not warranted. 

As to the direct service connection component of the claim, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's diabetes mellitus is related to service.  See 38 C.F.R. §§ 3.303, 3.304.  First, there were no complaints or findings related to diabetes in service, to include at separation.  Second, post-service VA and private treatment records, dated through 2004, are also negative for complaints or findings related to diabetes- this gap in time weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).

In addition, there is one opinion that addresses the direct service connection component of the claim and it is against the claim.  A June 2015 Diabetes Mellitus Disability Benefits Questionnaire (DBQ) notes that the NP reviewed the entire record and examined the Veteran.  The VA NP concluded that it was less likely than not that the Veteran's diabetes mellitus had its onset in service, was manifested within a year of service discharge nor was it related to his period of military service.  In support of her conclusion, the VA NP reasoned that a review of the Veteran's service treatment records showed normal glucose readings of 93 and 86 in 1988 and March of 1993, respectively.  Following service discharge, according to the June 2015 VA NP, the Veteran was not noted to have a glucose level within the range of diagnosis of type II diabetes until 2004 and the diabetes at that time was noted to have been "mild".  Thus, for these reasons, the June 2015 VA NP concluded that it was less likely than not that the Veteran's diabetes mellitus had its onset in service, was manifested within a year of service discharge nor was it related to his period of military service.  

The Board finds the June 2015 VA NP's opinion to be of high probative value in evaluating the claim for service connection for diabetes mellitus on a direct service connection basis.  The June 2015 VA NP reviewed the record, examined the Veteran, and provided supporting explanations with reference to the evidence in the file, notably his STRs and medical evidence dated within a year of service discharge.  The Board accords this opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  There is no medical opinion to the contrary.

The Board also concludes that the preponderance of the evidence of record is against the claim for service connection for diabetes mellitus as secondary to the service-connected sleep apnea and hypothyroidism.  

Evidence in support of the claim includes a November 2010 report, prepared by Dr. M.  Dr. M concluded, in part, that diabetes (insulin resistance) was known to be linked to sleep apnea.  The Board finds Dr. M's opinion to be of reduced probative value in evaluating the claim for service connection for diabetes mellitus as secondary to sleep apnea for several reasons.  First, Dr. M's conclusion is based on a general discussion on a link between sleep apnea and diabetes mellitus without any clinical findings or conclusions that are specific to to the Veteran's particular case.  Second, Dr. M's conclusion was not supported by any rationale for his blanket yet favorable opinion; accordingly, the evidence is not sufficient upon which to grant service connection.  See Nieves-Rodriguez, 22 Vet. App. at 301; Stefl, 21 Vet. App. at 124.

Evidence against the claim includes the June 2015 VA NP's opinion that the Veteran's diabetes mellitus was not caused or aggravated by any of his service-connected disabilities.  The VA NP opined that although "the peer reviewed medical literature indicates an association between type II diabetes and sleep apnea there is not a proven etiological link between the two conditions.  The peer reviewed literature does not support an etiological link between hypothyroidism or asthma and type II diabetes.  Review of the available records regarding type II diabetes evaluation and management does show a progression of the type II diabetes but the progression that is shown is consistent with the natural progression of the chronic disease. Therefore, it is less likely as not that the current type II diabetes is caused by or permanently aggravated by any of the service-connected disabilities to specifically hypothyroidism, sleep apnea or asthma."  Again, the Board finds the June 2015 VA NP's opinion highly probative in evaluating the claim for service connection for diabetes mellitus on a secondary basis.  The VA NP reviewed the claims file and provided a supporting explanation in rendering the opinion.  See Nieves-Rodriguez, 22 Vet. App. at 301; Stefl, 21 Vet. App. at 124.

Although the Veteran has reported both that his diabetes is related to active service and that it was caused and/or aggravated by the service-connected hypothyroidism and sleep apnea, the Board finds him not competent to make such nexus opinions.  A nexus opinion between the development of an internal endocrine disease such as diabetes and service or other disabilities requires medical training, expertise, or credentials.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  This is because such a determination is not capable of lay observation in the same way that a dislocated shoulder, ringing in the ears, or varicose veins is.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Even if the Veteran were competent to make such nexus opinions, such an opinion would be outweighed by the VA NP's opinion, which is based not only upon review of the claims file and medical expertise, but also on an examination of the Veteran.  Accordingly, service connection is not warranted. 

As the preponderance of the evidence is against the claim on all theories, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  As such, the claim for service connection for diabetes mellitus, to include as secondary to hypothyroidism and sleep apnea is denied.


ORDER

Service connection for diabetes mellitus, to include as secondary to asthma, hypothyroidism, and sleep apnea is denied. 


REMAND

The Board finds that prior to further appellate consideration of the issues of entitlement to service connection for hypertension, entitlement to service connection for pulmonary embolus, and entitlement to service connection for DVT of the bilateral lower extremities, additional substantive development is required.  The Board will discuss each reason for remand below. 

Regarding the claims for DVT of the bilateral lower extremities and pulmonary embolus, remand is required to obtain relevant medical records.  A VA examination was provided in June 2015 to determine the etiology of the Veteran's DVT of the bilateral lower extremities and pulmonary embolus.  The VA NP recounted that the Veteran had suffered a DVT of the right lower extremity and pulmonary embolus in March 2001 and a recurrent pulmonary embolus in November 2001.  In discussing the etiology of the Veteran's bilateral DVT and pulmonary embolus, the VA NP noted that the hospitalization report of the Veteran's DVT in March of 2001 was not of record and, if found, could possibly provide more insight as to the history and onset of the DVT.  According to the record, and as noted by the June 2015 VA NP, the November 2001 report, prepared by Integris Baptist Medical Facility, reflects that the Veteran was hospitalized at that facility for a DVT in March 2001.  As the records associated with the Veteran's March 2001 DVT at Integris Baptist Medical Facility are not of record and might contain potentially relevant evidence as to the etiology of the Veteran's DVT of the bilateral lower extremities and pulmonary embolus, they should be obtained on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of these private medical records.


Regarding the claims for service connection for hypertension, remand is required to obtain an adequate examination.  In June 2015, a VA NP opined, after a review of the record and examination of the Veteran, that it was less likely than not that the Veteran's hypertension had been caused by or permanently aggravated by any of his service-connected disabilities.  The VA NP reasoned that after taking into account the Veteran's own statement that his hypertension had had its onset in 1996, this would indicate that his hypertension pre-dated the diagnosis of hypothyroidism, sleep apnea, and asthma.  

The Board finds the June 2015 VA NP's statement to be of reduced probative value in evaluating the secondary service connection component of the claim for service connection for hypertension because it is based on an inaccurate premise, namely that the Veteran's hypertension preceded the onset of his hypothyroidism, sleep apnea, and asthma, and that peer-reviewed medical literature did not support the fact that hypothyroidism, as well as the service-connected asthma and sleep apnea, would permanently aggravate the Veteran's hypertension.  As clearly indicated by the Board in its grant of service connection in its February 2015 decision, the Veteran's hypothyroidism, sleep apnea, and asthma began during service, thus, by its nature, they preceded the onset of the Veteran's hypertension in 1996.  In addition, in an August 2015 statement, Dr. FE referenced medical literature that recognized hypothyroidism as a cause of secondary hypertension.  In view of the above-cited deficiencies in the June 2015 VA NP's opinion, the Board finds that an addendum opinion is required to address the secondary service connection theory of the claim for service connection for hypertension.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from his March 2001 hospitalization for DVT of the right lower extremity and pulmonary embolus at Integris Baptist Medical Facility, 3300 Northwest Expressway, Oklahoma City, Oklahoma 73112-4481.  
   
All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2106). The Veteran must then be given an opportunity to respond.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3.  After any additional records are associated with the claims folder, request an addendum opinion from an appropriate VA examiner.  A new examination should be provided only if deemed necessary by the examiner providing the requested addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner is requested to provide the following information and opinions:

i) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypothyroidism, sleep apnea, and/or asthma caused the Veteran's hypertension? 

The examiner is hereby advised that the grants of service connection for hypothyroidism, sleep apnea, and asthma were based on a finding that each disorder had had its onset during military service and, thus, has been found to have preceded the onset of the Veteran's hypertension in 1996. 

ii) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypothyroidism, sleep apnea, and/or asthma aggravated the Veteran's hypertension?

In addressing this question, the VA examiner is requested to comment on Dr. EF's August 2015 report, wherein he referenced medical literature that had recognized hypothyroidism as a cause of secondary hypertension. 

4.  After any additional records are associated with the claims folder, request an addendum opinion regarding pulmonary embolus and DVT from an appropriate VA examiner.  A new examination should be provided only if deemed necessary by the examiner providing the requested addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

The examiner is requested to provide the following information and opinions:

i) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypothyroidism, sleep apnea, and/or asthma caused the Veteran's pulmonary embolus? 

The examiner is hereby advised that the grants of service connection for hypothyroidism, sleep apnea, and asthma were based on a finding that each disorder had its onset during military service. 

ii) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypothyroidism, sleep apnea, and/or asthma aggravated the Veteran's pulmonary embolus?

iii) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypothyroidism and/or sleep apnea caused the Veteran's DVT? 

The examiner is hereby advised that the grants of service connection for hypothyroidism and sleep apnea were based on a finding that each disorder had its onset during military service.

iv) Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypothyroidism and/or sleep apnea aggravated the Veteran's DVT?

5.  Review the addendum report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the issues must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


